PER CURIAM.
This disciplinary proceeding is before us on complaint of The Florida Bar, respondent’s conditional guilty plea for consent judgment, and the uncontested report of the referee. Respondent tendered a guilty plea acknowledging his violation of The Florida Bar Code of Professional Responsibility Disciplinary Rules 1-102(A)(6) (conduct adversely reflecting on fitness to practice law) and 6-101(A)(3) (neglect of a legal matter entrusted to him). The referee recommended that respondent be found guilty in accordance with his plea and receive a public reprimand.
We approve the referee’s findings and recommendation. The publication of this opinion in Southern Reporter shall serve as respondent’s reprimand. Judgment for costs in the amount of $737.18 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
OVERTON, Acting C.J., and MCDONALD, EHRLICH, SHAW and BARRETT, JJ., concur.